DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power input part” and “drive command signal input part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,362,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose substantially identical limitations as the instant claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibi et al. (herein Hibi) (US 2014/0037472).Regarding Claim 1:In Figures 1-3 Hibi discloses an electronic board (control device 5 with circuit board 51), comprising a board (51) and comprising on the board: a power input part (power IC chi 52 constituting driving circuit 71) inputting power output from an in-vehicle power supply (see paragraphs [0030]-[0031]. Power is supplied from in-vehicle power supply (battery) 59 to the control device 5 and subsequently output to the motor coils 41 by power IC chip); a drive circuit (71) driving a drive source (4); a controller (control IC chip 53) controlling driving of the drive source performed by the drive circuit (see paragraph [0035]); and a drive command signal input part (microcomputer 72) inputting a drive command signal (current command value signal from an external higher level ECU) transmitted from outside (as mentioned in paragraph [0038]), the ECU outputs drive command signal (current command value I*) to the microcomputer 72), wherein the electronic board comprises on the board: a drive command signal detection circuit (circuit comprising current sensor 74) capable of detecting the drive command signal (the board comprises a feedback circuit comprising a current sensor that measures the current drive command signal I from the microcomputer 72 to the drive circuit 71, see paragraph [0038]), and controlling whether to supply the power input to the power input part to the controller based on whether the drive command signal is detected (as mentioned in paragraph [0038], the driven command signal is sent from the ECU to the microcomputer 72 which in turn feeds current to the drive circuit based on this signal. This signal is detected by the current sensor 74 forming a part of the drive command signal detection circuit. Based on how this detected current signal I deviates from the drive command signal I*, the microcomputer adjusts the three-phase driving electric power supplied to the motor. It is noted that the power input part 59 feeds the drive circuit with power and therefore is controlled by the command signal that is detected).Regarding Claim 2:In Figures 1-3 Hibi discloses the electronic board, wherein the drive command signal detection circuit controls whether to supply the power input to the power input part to the drive circuit based on whether the drive command signal is detected (as mentioned in paragraph [0038], the driven command signal is sent from the ECU to the microcomputer 72 which in turn feeds current to the drive circuit 71 based on this signal. This signal is detected by the current sensor 74 forming a part of the drive command signal detection circuit. Based on how this detected current signal I deviates from the drive command signal I*, the microcomputer adjusts the three-phase driving electric power supplied to the motor. It is noted that the power input part 59 feeds the drive circuit 71 with power and therefore is controlled by the command signal that is detected. In other words, if a drive command signal I* is not detected, the microcomputer 72 does not instruct the drive circuit 72 to drive the motor and therefore does not supply power from the power input 59 to the motor 4).Regarding Claim 5:In Figures 1-3 Hibi discloses an in-vehicle electric motor (4), comprising: a drive source (motor 4 acts as the drive source); and the electronic board according to claim 1 (see rejection of claim 1).Regarding Claim 6:In Figures 1-3 Hibi discloses an electric pump (electric pump 1) to be mounted on a vehicle (see paragraph [0021]), comprising: a drive source (motor 4); a pump part (inner gear 22) driven by the drive source (inner gear 22 is integrally rotatably coupled to the front end of the output shaft 26 of motor 4, see paragraph [0027]); and the electronic board according to claim 1 (as discussed in the rejection of claim 1).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuyama et al. (herein Tokuyama) (US 8,081,472)
Regarding Claim 1:In Figures 1-20 Tokuyama discloses an electronic board (circuit board unit 190), comprising a board (191) and comprising on the board: a power input part (inverter 100) inputting power output from an in-vehicle power supply (power from battery 60); a drive circuit (193) driving a drive source (motor 30); a controller (controller 103 and microcomputer 192) controlling driving of the drive source performed by the drive circuit; and a drive command signal input part (IGBT and diode chip 111) inputting a drive command signal transmitted from outside, wherein the electronic board comprises on the board: a drive command signal detection circuit (current sensor 194 and circuit with said sensor including controller 103) capable of detecting the drive command signal, and controlling whether to supply the power input to the power input part to the controller based on whether the drive command signal is detected (the IGBT switches 111 control whether power input from power supply 60 is fed to the power input part 100 and to the controller 103 via wires 162 and 163 and subsequently when current detection signal is fed from 194 to controller 103 it can control the switches to supply power to the motor).Regarding Claim 2:In Figures 1-20 Tokuyama discloses an electronic board (circuit board unit 190), wherein the drive command signal detection circuit (194) controls whether to supply the power input to the power input part to the drive circuit (193) based on whether the drive command signal is detected (the IGBT switches 111 control whether power input from power supply 60 is fed to the power input part 100 and to the controller 103 via wires 162 and 163 and subsequently when current detection signal is fed from 194 to controller 103 it can control the switches to supply power to the motor).Regarding Claims 3 and 4:In Figures 1-20 Tokuyama discloses an electronic board (circuit board unit 190), wherein the drive command signal detection circuit controls whether to supply the power to the controller and whether to supply the power to the drive circuit by controlling on/off of a switch (IGBT 111) of a switching element (111) (the controller 103 can command the on/off cycles of the switches 111 based on current detected by sensor 194) arranged between the power input part and the controller (as seen in Figure 19, the IGBT switches 111 are arranged between the power input part 100 and the controller 103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant pumps and motors that include several of the claimed electronic components and circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746